     Case 7:18-cv-00113 Document 77-1 Filed on 08/26/19 in TXSD Page 1 of 1


                               Index of Exhibits
EXHIBIT    DESCRIPTION
NO.
1          Order Granting Plaintiffs’ Motion for Writ of Mandate, La Follette v.
           Padilla, CPF-17-515931 (Cal. Sup. Ct., San Francisco Cty Mar. 5,
           2018)
2          Deposition of Plaintiff Federico Flores, Jr., with copies of Flores’
           application for mail ballot and carrier envelope
3          Copy of Plaintiff Maria Guerrero’s application for mail ballot and
           carrier envelope
4          Copy of Plaintiff Vicente Guerrero’s application for mail ballot and
           carrier envelope
5          Notices of Rejected Ballots (sent to the voter-Plaintiffs)
6A         Notices of Rejected Ballots (all notices from Starr County)
6B         Excel Spreadsheets – Starr County
                   2018 Primary Accepted Ballots by Mail
                   2018 Primary Rejected Ballots by Mail
7          Expert Report, Dr. Linton A. Mohammed
8          Curriculum Vitae, Dr. Linton A. Mohammed
9          Order Granting Summary Judgment Against Texas Secretary of State,
           OCA-Greater Houston v. State of Texas, No. 1:15-cv-00679-RP (W.D.
           Tex. May 15, 2018)
10         Order Regarding Agreed Interim Plan for Elections, Veasey v. Abbott,
           No.. 2:13-CV-00193 (S.D. Tex. Aug. 10, 2016)
11         Defendants’ Submission Regarding Voter Education Plan and Election
           Official Training Program, Veasey v. Abbott, No.. 2:13-CV-00193
           (S.D. Tex. May 15, 2016)
12         Early Voting Ballot Board – Handbook for Election Judges and Clerks,
           updated January 2018.
13         Signature Cure Affidavit for Vote-by-Mail Ballot, Florida Democratic
           Party v. Detzner, 4:16CV607-MW/CAS, 2016 WL 6090943 (N.D. Fla.
           Oct. 16, 2016)
